


Exhibit 10.1






TRANSITION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
This Transition Agreement and General Release of All Claims (“Release”) is made
by and between Kevin S. Royal (“Executive”) on the one hand and Maxwell
Technologies, Inc. (the “Company”) on the other. (Collectively, Executive and
the Company shall be referred to as the “Parties.”)
1.Executive is an employee of the Company. Executive’s last day of full-time
employment with the Company will be May 31, 2015 (the “Transition Date”).
Executive will continue to earn his existing base salary through the Transition
Date. The Parties desire to resolve any and all differences related to
Executive’s employment with the Company and/or the cessation of that employment.
Additionally, the Parties desire to resolve any known or unknown claims between
them, neither Party admitting any liability or fault. For these reasons, the
Parties have entered into this Release.
2.All vacation accrual and other fringe benefits of Executive cease on the
Transition Date. Prior to the close of business on the Transition Date, the
Company will tender Executive’s final paycheck. In addition to accrued salary
through the Transition Date, such final paycheck shall include 600 accrued
vacation hours at a rate of $166.41 per hour, for a total of $99,864.00 payable
in respect of accrued vacation. Executive hereby agrees that such accrued
vacation represents all amounts due and owing to Executive for vacation and paid
time off accrued and unused as of the Transition Date.
3.If (a) Executive enters into this Release and does not revoke this Release
within the time period provided below in Section 13 (the “Release Deadline”);
(b) Executive has returned all Company property in his possession; and (c)
Executive has resigned as a member of the board of directors of any subsidiaries
of the Company, to the extent applicable; then the Company will provide
Executive with the payments and benefits described in this Section 3. If
Executive fails to return this Release on or before the Release Deadline, or if
Executive revokes this Release, then Executive will not be entitled to the
payments and benefits described in this Section 3.
(i)Salary Continuation. The Company will continue to pay Executive his current
base salary in an amount equal to $28,843.09 per month for a period of nine
months after the Transition Date. The Company will pay such monthly amount in
accordance with the Company’s normal payroll practices. Such salary continuation
payments will commence within 30 days after the Transition Date and, once they
commence, will include any unpaid amounts accrued from the Transition Date.
However, if the 30-day period described in the preceding sentence spans two
calendar years, then the payments will in any event begin in the second calendar
year.
(ii)Health Continuation Coverage. If Executive elects to continue health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), then the Company will pay the same portion of Executive’s
monthly premium under COBRA as it pays for active employees until the earliest
of (a) the close of the nine month period following the Termination Date (the
“COBRA Period”), (b) the expiration of Executive’s continuation coverage under
COBRA or (c) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment.
(iii)Extended Exercisability of Stock Options. Executive shall have twelve
months following the Transition Date to exercise any outstanding stock options,
but in no event shall such period exceed the later of (a) the maximum term of
the stock options as set forth in the applicable stock option agreements, or (b)
ten years from the date of grant of the stock options.




--------------------------------------------------------------------------------




(iv)Withholding Taxes. All cash amounts payable hereunder shall be subject to
all applicable federal and state income and employment withholding taxes.
4.In consideration of and in return for the promises and covenants undertaken
herein by the Company, including the payments Executive will receive under
Section 3 above, and for other good and valuable consideration, receipt of which
is hereby acknowledged, Executive does hereby acknowledge full and complete
satisfaction of and does hereby release, absolve and discharge the Company and
the Company’s subsidiaries, affiliates, related companies and business concerns,
past and present, and each of them, as well as each of their partners, trustees,
directors, officers, agents, attorneys, servants and employees, past and
present, and each of them (hereinafter collectively referred to as the
“Releasees”) from any and all claims, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, grievances, severance payments,
obligations, debts, expenses, damages, judgments, orders and liabilities of
whatever kind or nature in state or federal law, equity or otherwise, whether
known or unknown to Executive that Executive now owns or holds or has at any
time owned or held as against Releasees, or any of them, including specifically
but not exclusively and without limiting the generality of the foregoing, any
and all claims, demands, grievances, agreements, obligations and causes of
action, known or unknown, suspected or unsuspected by Executive: (a) arising out
of Executive’s employment with the Company or the ending of that employment, or
(b) arising out of or in any way connected with any claim, loss, damage or
injury whatever, known or unknown, suspected or unsuspected, resulting from any
act or omission by or on the part of the Releasees, or any of them, committed or
omitted on or before the Transition Date. Also without limiting the generality
of the foregoing, Executive specifically releases the Releasees from any claim
for attorneys’ fees and/or costs of suit. EXECUTIVE SPECIFICALLY AGREES AND
ACKNOWLEDGES EXECUTIVE IS WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR
FEDERAL AGE, SEX, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS,
RELIGION, VETERAN STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION, OR
OTHER ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
AMERICANS WITH DISABILITIES ACT AND THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING
ACT, OR BASED ON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, ALL AS
AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EXECUTIVE OR BY A
GOVERNMENTAL AGENCY. However, this Release covers only those claims that arose
prior to the Transition Date and only those claims that may be waived by
applicable law. Execution of this Release does not bar any claim that arises
hereafter, including (without limitation) a claim for breach of this Release or
that certain letter agreement, dated as of March 23, 2009, between the Parties
(the “Letter Agreement”). Execution of this Release also does not bar any claim
to indemnification under Section 2802 of the California Labor Code, any claim
for coverage under any indemnification agreement between Executive and the
Company and any claim for coverage under any D&O insurance policy.
5.It is the intention of Executive in executing this Release that it shall be
effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified. In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon Executive by the
provisions of Section 1542 of the California Civil Code and expressly consents
that this Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands and causes of action, if any, as well as those
relating to any other claims, demands and causes of action hereinabove
specified. Section 1542 provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”




--------------------------------------------------------------------------------




Having been so apprised, Executive nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code Section 1542 and elects to assume
all risks for claims that now exist in Executive’s favor, known or unknown, that
are released under this Release.
6.The Company expressly denies any violation of any federal, state or local
statute, ordinance, rule, regulation, policy, order or other law. The Company
also expressly denies any liability to Executive. This Release is the compromise
of disputed claims and nothing contained herein is to be construed as an
admission of liability on the part of the parties hereby released, or any of
them, by whom liability is expressly denied. Accordingly, while this Release
resolves all issues regarding the Company referenced herein, it does not
constitute an adjudication or finding on the merits of any allegations and it is
not, and shall not be construed as, an admission by the Company of any violation
of federal, state or local statute, ordinance, rule, regulation, policy, order
or other law, or of any liability. Moreover, neither this Release nor anything
in it shall be construed to be or shall be admissible in any proceeding as
evidence of or an admission by the Company of any violation of any federal,
state or local statute, ordinance, rule, regulation, policy, order or other law,
or of any liability. This Release may be introduced, however, in any proceeding
to enforce this Release or the Letter Agreement. Such introduction shall be
pursuant to an order protecting its confidentiality.
7.This Release shall be construed in accordance with, and be deemed governed by,
the laws of the State of California (without regard to principles of conflict of
laws).
8.If any provision of this Release or application thereof is held invalid, the
invalidity shall not affect other provisions or applications of this Release
that can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable.
9.The Parties hereto acknowledge each has read this Release, each fully
understands its rights, privileges and duties under this Release, and that each
enters into this Release freely and voluntarily. Each Party further acknowledges
each has had the opportunity to consult with an attorney of its choice to
explain the terms of this Release and the consequences of signing it.
10.The undersigned each acknowledge and represent that no promise or
representation not contained in this Release has been made to them and
acknowledge and represent that this Release contains the entire understanding
between the Parties and contains all terms and conditions pertaining to the
compromise and settlement of the subjects referenced herein. The undersigned
further acknowledge that the terms of this Release are contractual and not a
mere recital.
11.Executive acknowledges Executive may hereafter discover facts different from,
or in addition to, those Executive now knows or believes to be true with respect
to the claims herein released and agrees the release herein shall be and remain
in effect in all respects as a complete and general release as to all matters
released herein, notwithstanding any such different or additional facts.
12.The Company hereby advises Executive that this Release includes a waiver of
any rights that the Executive may have under the Age Discrimination in
Employment Act. Executive is advised to discuss this Release with his attorney
before executing it. Executive acknowledges that the Company has provided
Executive at least twenty-one (21) days within which to review and consider this
Release before signing it. Should Executive decide not to use the full
twenty-one (21) days, then Executive knowingly and voluntarily waives any claim
that Executive was not in fact given that period of time or did not use the
entire twenty-one (21) days to consult an attorney and/or consider this Release.
13.Within seven calendar days of signing and dating this Release, Executive
shall deliver the executed original of this Release to Attn: Franz Fink, Chief
Executive Officer, Maxwell Technologies, Inc., 3888 Calle Fortunada, San Diego,
California 92123. However, Executive acknowledges that Executive may revoke this
Release for up to seven calendar days following Executive’s execution of this
Release and that it shall not become effective or enforceable until the
revocation period has expired. Executive acknowledges that such revocation must
be in writing addressed to Attn: Franz Fink, Chief Executive Officer, Maxwell
Technologies,




--------------------------------------------------------------------------------




Inc., 3888 Calle Fortunada, San Diego, California 92123, and received not later
than midnight on the seventh day following execution of this Release by
Executive. If Executive revokes this Release under this Section 13, this Release
shall not be effective or enforceable and Executive will not receive the
payments described in Section 3 above.
14.If Executive does not revoke this Release in the time frame specified in
Section 13 above, this Release shall be effective at 12:01 a.m. on the eighth
day after it is signed by Executive.
15.From the date hereof through nine months following the Transition Date (the
“Restricted Period”) or such later date as may be applicable under the
Proprietary Information and Inventions Agreement between the Executive and the
Company, Executive shall not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, corporation, or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly: (i) hire, solicit or encourage any employee of the Company or any of
its subsidiaries or affiliates to leave the employment of the Company or any of
its subsidiaries or affiliates; or (ii) solicit or encourage any independent
contractor, consultant, agent, partner or other service provider then under
contract with the Company or any of its subsidiaries or affiliates to cease to
work with or provide services to the Company or any of its subsidiaries or
affiliates.
16.During the Restricted Period, Executive shall cooperate with the Company, as
reasonably requested by the Company, to effect a transition of Executive’s
responsibilities and to ensure that the Company is aware of all matters being
handled by the Executive. In particular and without limiting the foregoing,
Executive shall cooperate with and make himself available as requested by the
Company in connection with any government investigation, administrative hearing
or any other similar proceeding involving the Company. The parties acknowledge
that the consideration provided under this Release shall be consideration for
his cooperation under this Section 16 whenever such cooperation is needed.
17.Executive agrees to refrain from any disparagement, defamation, libel or
slander of the Company and the Releasees (as defined in Section 4 above), and
agrees to refrain from any tortious interference with the contracts and
relationships of the Releasees.
18.The Parties agree that the Company would suffer irreparable harm upon
Executive’s breach of the preceding Sections 15, 16, and 17, and that any such
breach will constitute a material breach of this Release. Upon any such breach,
the Company may discontinue any further payments or benefits that would
otherwise have become due under Section 3 above. In addition, upon any such
breach, the Company may seek equitable relief in such form as may then be
available.
19.Executive acknowledges that, despite the cessation of Executive’s full-time
employment with the Company, Executive may continue to be subject to Section 16
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
Executive further acknowledges that the Company has advised him to consult
independent counsel regarding the applicability of Section 16 of the Exchange
Act.




--------------------------------------------------------------------------------




I have read this Release and I accept and agree to the provisions contained
therein and hereby execute it voluntarily and with full understanding of its
consequences.
PLEASE READ CAREFULLY. THIS RELEASE CONTAINS A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.






/s/ Kevin S. Royal                    Date:     May 8, 2015
Kevin S. Royal


Maxwell Technologies, Inc.
By: /s/ Franz Fink         Date:     May 8, 2015
Title: CEO & President     






